Citation Nr: 0712365	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status postoperative 
right rotator cuff tear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from October 1974 to 
February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
status postoperative right rotator cuff tear.  


FINDING OF FACT

The veteran's service medical records make no reference to 
right shoulder problems; instead, the record shows that the 
veteran developed right shoulder pain in or around May 1998 
after lifting weights following service. 


CONCLUSION OF LAW

A disability due to status postoperative right rotator cuff 
tear was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R.    § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309.

In this case, the veteran's service medical records make no 
reference to right shoulder problems.  Of particular 
relevance, a clinical evaluation during a separation physical 
in January 1996 revealed no abnormalities involving the 
veteran's right shoulder.  Thus, the service medical records 
provide highly probative evidence against the veteran's 
claim. 

The record shows that the veteran developed right shoulder 
several years after his separation from active duty.  In 
December 1998, the veteran was seen at Physician Association 
of Florida for a 7-month history of right shoulder pain after 
lifting weights, thereby placing the date of onset in or 
around May 1998, over a year after service.  Treatment 
records from J.B., D.O., dated from 1998 to 2001 also note 
the veteran's history of right shoulder pain beginning in or 
around May 1998.  The diagnosis was rotator cuff tearing, for 
which he underwent a right rotation cuff repair in February 
1999.  A November 2002 VA examination report also notes the 
veteran's history of right shoulder pain since 1998, with no 
mention of the veteran's service as a possible cause, 
providing more evidence against this claim.

In short, these records place the date of onset of the 
veteran's right rotator cuff repair in or around May 1998, 
several years after his separation from active duty.  As 
such, they are consistent with the service medical records, 
showing no right shoulder disability, and provide highly 
probative evidence against the veteran's claim.  

The Board has considered an October 2001 letter from Dr. J.B. 
in which he stated: "Without a specific injury to the 
shoulder with a retracted rotator cuff tear it would be my 
impression that again because of the shape of your acromion 
and the repetitive motion that you did with swimming in the 
Navy and weightlifting on a regular basis that this could 
have contributed to the rotator cuff tear." 

Dr. J.B.'s opinion appears to relate the veteran's right 
shoulder disability to service.  However, the deficiency with 
Dr. J.B.'s opinion is twofold.  First, the phrase "could 
have contributed to the rotator cuff tear" constitutes mere 
speculation as to the etiology of the veteran's right 
shoulder disability.  (Emphasis added).  Unfortunately, the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  It 
has been observed that statements from doctors which are 
inconclusive as to the origin of a disease cannot be employed 
as suggestive of a linkage between the current disorder and 
the claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993).

The second problem with Dr. J.B.'s opinion is that no 
evidence indicates that he reviewed the veteran's claims 
file, which makes no reference to right shoulder problems in 
service.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), 
the U.S. Court of Appeals for Veterans Claims (Court) 
rejected a medical opinion as "immaterial" where there was 
no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran).  Thus, 
Dr. J.B.'s opinion has little probative value.

Beyond these points, the Board finds that this medical 
opinion is outweighed by the service and post-service medical 
record which, as a whole, provides highly probative evidence 
against this claim. 

Overall, the evidence shows that the veteran's right rotator 
cuff tear had its onset several years after his separation 
from active duty.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000) (holding that a lapse of time between 
service and the onset of symptoms is a factor for 
consideration in deciding a service connection claim).  The 
Board places greater probative value on the service medical 
records, which make no reference to right shoulder problems, 
as well as the post-service records showing the onset of 
right shoulder pain in May 1998, than Dr. J.B. speculative 
opinion which is inconsistent with the service medical 
records.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for status postoperative right rotator 
cuff repair.  The veteran's own lay statements concerning the 
etiology of his right shoulder disorder are insufficient to 
prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Accordingly, the appeal is denied.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claim; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO obtained all relevant medical records 
identified by the veteran and his representative.  The Board 
also finds that a VA examination is not necessary to 
determine whether his right shoulder disability is related to 
service.  Since there is no indication that the veteran had 
right shoulder problems in service, with the date of onset of 
right shoulder pain several years after service, a remand for 
a medical opinion is not necessary to decide the claim.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

ORDER

Service connection for status postoperative right rotator 
cuff tear is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


